Pine and Lawton, JJ.
(dissenting in part). We respectfully dissent from the majority’s conclusion that the proof of reckless endangerment in the first degree is legally insufficient. "The cases generally require that the weapon be fired, or at a minimum, capable of firing” (People v Davis, 72 NY2d 32, 36). Reckless endangerment is defined in terms of the risk created by the conduct of defendant rather than his intent (People v Davis, supra, at 37). Complainant testified that defendant took her hair in his hand and pulled back on it, held the gun a couple of inches from her left temple, and pulled the hammer of the gun back. Further proof established that the gun was loaded and fully operational. Because defendant was holding complainant by her hair, any sudden movement by complainant could have caused movement by defendant that would result in the trigger being pulled. Indeed, any noise that may have startled complainant or defendant, even a ringing telephone, could have caused such movement by defendant. Thus, his action created a grave risk of death (see, People v Garcia, 146 AD2d 584, lv denied 73 NY2d 977). (Appeal from Judgment of Ontario County Court, Harvey, J. — Reckless Endangerment, 1st Degree.) Present — Green, J. P., Pine, Lawton, Callahan and Boehm, JJ.